Case 2:19-cv-13457-PDB-PTM ECF No. 16, PageID.816 Filed 02/05/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


Katherine Koveleski
                 Plaintiff,                   Case No. 19-cv-13457

v.                                            Paul D. Borman
                                              United States District Judge
Commissioner of Social Security,
                                              Patricia T. Morris
               Defendant.                     United States Magistrate Judge
________________________________/



                         OPINION AND ORDER
       (1) ADOPTING THE MAGISTRATE JUDGE’S REPORT AND
      RECOMMENDATION (ECF No. 15), (2) GRANTING DEFENDANT’S
      MOTION FOR SUMMARY JUDGMENT (ECF No. 14), (3) DENYING
            PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
           (ECF No. 11), AND AFFIRMING THE FINDINGS OF THE
                             COMMISSIONER

      On January 14, 2021, Magistrate Judge Patricia T. Morris issued a Report and

Recommendation (ECF No. 15) addressing the cross-motions for Summary

Judgment filed in this matter (ECF Nos. 11, 14). In the Report and Recommendation,

Magistrate Judge Morris recommends the Commissioner’s Motion (ECF No. 14) be

granted and Young’s Motion (ECF No. 11) be denied, and pursuant to 42 U.S.C. §

405(g), the ALJ’s decision be affirmed.




                                          1
Case 2:19-cv-13457-PDB-PTM ECF No. 16, PageID.817 Filed 02/05/21 Page 2 of 2




      Having conducted a review of the Magistrate Judge’s Report and

Recommendation and there being no timely objections under 28 U.S.C. § 636(b)(1)

and E.D. Mich. L.R. 72.1(b), this Court ADOPTS the Report and Recommendation

of Magistrate Judge Morris that GRANTS the Commissioner’s Motion, DENIES

Koveleski’s motion, and AFFIRMS the decision of the Commissioner.

SO ORDERED.




                                          s/Paul D. Borman
Dated: February 5, 2021                   Paul D. Borman
                                          United States District Judge




                                      2
